                  Case 3:18-cv-06155-JCS Document 106 Filed 07/19/21 Page 1 of 3



 1   LAW OFFICES OF YOLANDA HUANG
     YOLANDA HUANG, SBN 104543
 2
     475 14th Street, Suite 500
 3   Oakland, CA 94612
     Telephone: (510) 329-2140
 4   Facsimile: (510) 580-9410
     E-Mail: yhuang.law@gmail.com
 5

 6   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 7   15 Boardman Place Suite 2
     San Francisco, CA 94103
 8
     Telephone: (415) 571-9570
 9   Email: scraiggoff@aol.com

10   Fulvio F. Cajina, Esq. (SBN 289126)
     LAW OFFICE OF FULVIO F. CAJINA
11
     528 Grand Ave.
12   Oakland, CA 94610
     Telephone: (415) 601-0779
13   Email: fulvio@cajinalaw.com
14
     Attorneys for Plaintiffs
15

16

17                                                 UNITED STATES DISTRICT COURT
18                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

19                                              SAN FRANCISCO/OAKLAND DIVISION

20

21                                                                    Jurisdiction
22
     CANDIDO ZAYAS, RUBEN SOTO,                                                    CASE NO.: 3:18 -CV-06155
23   ALFREDO RUIZ, JOSE POOT, MILTON
     LECLAIRE, NIGEL HENRY, RALPH                                                  NOTICE OF MOTION FOR FINAL
24   DOMINGUEZ, MATTHEW BRUGMAN ,                                                  APPROVAL OF SETTLEMENT, THE PLAN
     MICHAEL BROWN, KISHAWN NORBERT,                                               OF ALLOCATION AND ATTORNEYS
25
     MARK EDWARD HILL, AND JAMES                                                   FEES AND COSTS, MEMORANDUM OF
26   CLARK,                                                                        POINTS AND AUTHORITIES

27                         Plaintiff,
28
                                                                                   Related Case No. 3:18-cv-04890-JCS

                                                                               1
      PLAINTIFFS’ NOTICE OF MOTION FOR FINAL APPROVAL OF SETTLEMENT, PLAN OF ALLOCATION AND ATTORNEYS FEES
                                                                         AND COSTS
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
                  Case 3:18-cv-06155-JCS Document 106 Filed 07/19/21 Page 2 of 3



 1   vs.                                                                           (Johnson)
                                                                                   Related Case No. 18-cv-04857 JCS (Taylor)
 2
     SAN FRANCISCO COUNTY SHERIFF’S
 3   DEPARTMENT, CITY AND COUNTY OF
     SAN FRANCISCO, SAN FRANCISCO                                                  Date: Sept. 3, 2021
 4   SHERIFF VICKI HENNESSEY; UNDER                                                Time: 9:30 a.m.
     SHERIFF MATHEW FREEAN; CHIEF                                                  Courtroom: F, 15th Floor
 5
     DEPUTY SHERIFF PAUL MIYAMOTO;
 6   CAPTAIN JASON JACKSON, SARGEANT                                               Hon.: Joseph C. Spero, presiding
     DOLLY and John & Jane DOEs, Nos. 1 - 50.
 7

 8

 9
               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
10
               PLEASE TAKE NOTICE that, in accordance with Rule 23(e) of the Federal Rules of
11
     Civil Procedure and the Court’s Order Granting Motion for Preliminary Approval of Settlement
12
     (“Preliminary Approval Order,” ECF No. 5593), on September 3, 2021, at 9:30 a.m., Plaintiffs
13
     will move the Court, before the Honorable Joseph C. Spero for (1) entry of a Judgment granting
14
     final approval of the proposed settlement of this Action (the “Settlement”) and (2) entry of an
15
     Order granting approval of the proposed plan of allocation of the net proceeds of the Settlement
16
     (the “Plan of Allocation”), and approval of the attorneys fees and costs.
17
               This Motion is based on the following Memorandum of Points and Authorities, the
18
     accompanying Declaration of Yolanda Huang in Support of Plaintiffs’ Lead Counsel’s request
19
     for attorneys fees, the Declaration of Fulvio Cajina in support of the request for attorneys fees for
20   the original Johnson attorneys, the Declaration of Stanley Goff in support of the request for
21   attorneys fees for the original Johnson attorneys, the Declaration of Rachel Doughty, the Joint
22   Motion and Memorandum of Points and Authorities in Support of the Motion for Preliminary
23   Approval (Dkt. 98), the Proposed English Notice (Dkt 101-1), the Proposed Certified Spanish
24   Language Notice (Dkt. 102), the Declaration of Rachel Doughty (Dkt. 101), the Court’s Order
25   Approving Preliminary Settlement (Dkt. 104), all other prior pleadings and papers in this Action,
26   arguments of counsel, and any additional information or argument that may be required by the
27   Court.
28



                                                                               2
      PLAINTIFFS’ NOTICE OF MOTION FOR FINAL APPROVAL OF SETTLEMENT, PLAN OF ALLOCATION AND ATTORNEYS FEES
                                                                         AND COSTS
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
                  Case 3:18-cv-06155-JCS Document 106 Filed 07/19/21 Page 3 of 3



 1
               A proposed Judgment and proposed Order approving the Plan of Allocation will be
 2
     submitted with Plaintiffs’ reply submission on August 20, 2021, along with a list of the persons
 3
     who made timely and proper requests for exclusion and the Proof of Class Notice.
 4
               STATEMENT OF ISSUES TO BE DECIDED
 5
                           1.         Whether the Court should approve the proposed Settlement as fair,
 6
     reasonable, and adequate under Rule 23(e).
 7
                           2.         Whether the Court should approve the Plan of Allocation as fair and
 8
     reasonable.
 9
                           3.         Whether the Court should approve the attorneys fees and costs as fair and
10
     reasonable.
11

12
     Dated: July 19, 2021                                                 ATTORNEYS FOR PLAINTIFFS
13

14                                                                                    /s/ Yolanda Huang________
                                                                                             YOLANDA HUANG
15

16                                                                                   /s/ Fulvio F. Cajina
                                                                                     Fulvio F. Cajina
17

18

19                                                                                   /s/ Stanley Goff
                                                                                     STANLEY GOFF
20

21   July 20, 2021
22

23

24

25

26

27

28



                                                                               3
      PLAINTIFFS’ NOTICE OF MOTION FOR FINAL APPROVAL OF SETTLEMENT, PLAN OF ALLOCATION AND ATTORNEYS FEES
                                                                         AND COSTS
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
